Citation Nr: 0637422	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-29 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
August 1977 and from April 1978 to July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision.  The 
veteran filed a notice of disagreement (NOD) in September 
2003.  The RO issued a statement of the case (SOC) in August 
2005. The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in August 2005.

In May 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge sitting at the RO; a 
transcript of that hearing is of record.

For the reasons expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action on his part is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

The examiner in the March 2005 VA addendum to the February 
2005 VA examination report opined that the veteran's left 
knee condition was most likely caused by a post-service on 
the job injury when he hyperextended his left knee stepping 
off a stepladder.  The examiner further opined that the 
veteran's left knee condition was not secondary to the 
service-connected right knee disability, now rated as 10 
percent disabling.  Both opinions are adverse to the 
veteran's claim.  However, the examiner stated that it was 
"probable" that the nonservice connected left knee 
condition was "aggravated" by the service connected right 
knee disability.  

The Board finds that this opinion requires clarification.  
The applicable regulation, 38 C.F.R. § 3.310, provides that 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Effective October 10, 2006, the regulation was 
amended to implement a decision of the United States Court of 
Appeals for Veterans Claims (CAVC) in  the case of Allen v. 
Brown, 7 Vet. App. 439 (1995), that provided for establishing 
service connection for that amount of increase in an 
otherwise nonservice-connected condition which was caused by 
aggravation from a service-connected condition, i.e. "Allen 
aggravation."  In other words, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  The opinion set forth by the VA 
physician was made without reference to the degree of 
disability existing prior to any such aggravation (baseline 
level); nor did it provide sufficient information to 
determine the degree of disability over and above that 
existing before the aggravation.

In order to effect a meaningful review of the record, it is 
necessary to obtain all medical evidence pertaining to the 
knees, so that the baseline level of severity for the left 
knee disorder created before the onset of any aggravation by 
the service-connected right knee disorder can be determined 
and, further, that determinations can be made as to any 
increase in severity due to the natural progress of the left 
knee disorder, the current level of severity of the left knee 
disorder, and the extent of aggravation.  Such should be 
accomplished by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease from the current level. 

If the February 2005 VA examiner is not available, the RO may 
arrange for another examiner to prepare the addendum report 
or may arrange for the veteran to undergo VA orthopedic 
examination of his knees, by a physician, at an appropriate 
VA medical facility.  The veteran is hereby advised that a 
failure to report to any such scheduled examination, without 
good cause, may result in denial of the claim.  See 38 C.F.R. 
§ 3.655(2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy (ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.   

Prior to arranging for the veteran to undergo examination, 
the RO should request all medical records not previously 
obtained pertaining to the veteran's knees, to include any 
reports of from the Alaska VA Health Care System and the 
Seattle Health Care System.  The RO should follow the 
procedures of 38 C.F.R. § 3.159 (2006) as regards requesting 
records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b) (1) (West 2002); but see also 38 
U.S.C.A. § 5103(b) (3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession (not previously requested), and 
ensure that its notice to the appellant meets the 
requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection.  The RO should 
specifically request that the veteran authorize the RO to 
obtain any pertinent outstanding records.  The Board notes 
that the RO in the SOC refers to records of Dr. Meinhardt and 
Dr. Blower.  These records are not associated with the claims 
file and need to be obtained.  The veteran should be advised 
that to establish entitlement for aggravation of a 
nonservice-connected disability, the veteran must provide 
medical evidence created before the onset of aggravation to 
the left knee or the earliest medical evidence created at any 
time between the onset of aggravation to the left knee and 
receipt of medical evidence establishing the current level of 
severity of the left knee.  38 CFR § 3.310 (2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

1.  All up-to-date records for the left 
knee disability at issue, which are not 
yet part of the record, should be 
obtained from VA or private medical care 
providers.  In this regard, both the 
veteran and his representative should be 
asked to identify any pertinent records 
of treatment or evaluation not previously 
brought to the attention of VA, so that 
these records can be obtained.  
Specifically, the RO should obtain the 
records of Dr. Meinhardt and Dr. Blower.

2.  The RO should ensure that its letter 
to the veteran meets the requirements of 
the Court's recent decision in 
Dingess/Hartman v. Nicholson, cited to 
above, as appropriate.  The RO's letter 
should clearly explain to him that to 
establish entitlement for aggravation of 
a nonservice-connected disability by a 
service-connected disability, the veteran 
must provide medical evidence created 
before the onset of aggravation to the 
left knee or the earliest medical 
evidence created at any time between the 
onset of aggravation to the left knee and 
receipt of medical evidence establishing 
the current level of severity of the left 
knee.  38 CFR § 3.310 (2006).  

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.

4.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should undertake appropriate action to 
obtain from the February 2005 VA examiner 
an addendum report that addresses whether 
it is at least as likely as not (i.e. 
there is at least a 50 percent 
probability) that the nonservice-
connected left knee disorder was 
aggravated by the service-connected right 
knee disability.  

In making this determination, the 
examiner should specify the level of 
severity for the left knee disorder 
before the onset of any aggravation as 
demonstrated by the medical evidence, 
determine any increase in severity which 
is due to the natural progress of the 
left knee disorder, and set forth the 
current level of impairment of the left 
knee disorder.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not, that is a probability 
of 50 percent or better, that any 
increase in severity of the left knee is 
proximately due to or the result of the 
service-connected right knee disorder, 
status post right knee anterior cruciate 
ligament reconstruction with degenerative 
joint disease.  Supporting rationale for 
any opinion(s) reached must be supplied.

If the February 2005 examiner is not 
available, the RO may arrange for an 
addendum to be prepared by another 
physician or may arrange for the veteran 
to undergo VA orthopedic examination, by 
another physician, at an appropriate 
medical facility.  The entire claims file 
must be made available to the physician 
designated to prepare the addendum or to 
examine the veteran, and the addendum 
report or examination report should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
N. R. Robin
Veterans Law Judge

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).





